DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on10/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 9-11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
Claim 1 (Currently Amended) An yttrium (Y)-added rare-earth permanent magnetic material, wherein a chemical formula of the material expressed in atomic percentage is (YxRE1-x)aFebalMbNc;
where 0.05≤x≤0.4, 7≤a≤13, 0≤b≤3, 5≤c≤20, and the balance is Fe, namely bal=100-a-b-c;
RE represents a rare-earth element Sm, or a combination of the rare-earth element Sm and any one or more elements of Zr, Nd and Pr; M represents Co and/or Nb; and N represents nitrogen;
wherein the material contains a TbCu7 phase, a Th2Zn17 phase, and an α-Fe phase as soft magnetic phase;
the content of the ThCu7 phase in the material is more than 70 vol% of the total volume content of the three phases;
the content of the Th2Zn17 phase is 0-30 vol% of the total volume content of the three phases, excluding 0; and
the content of the α-Fe phase as soft magnetic phase in the rare-earth permanent magnet material is less than 1 vol% of the total volume content of the three phases;

the proportion of the element Y entering the TbCu7 phase and/or the Th2Zn17 phase is 100%;
the rare-earth permanent magnetic material is prepared by the following steps:
(1) smelting an alloy containing Sm, Y, and Fe as main compositions and added with element Co and/or Nb into an ingot;
(2) casting the ingot after being melted vacuum single-roller rotating melt-spinning method; further, a speed of the rotating melt-spinning roller is 20-40 m/s; and further, a cooling rate of the rotating melt-spinning cooling is 1x105 ºC/s to 5x106 ºC/s.
(3) quenching the melt-spun ribbon obtained in step (2) after being crystallized, and pulverizing the quenched melt-spun ribbon into an alloy powder; the crystallizing in step (3) has a temperature of 650-800 °C; and
(4) nitriding the alloy powder obtained in step (3) in a tabular furnace to obtain the yttrium-added rare-earth permanent magnetic material.

Claim 9 (Currently Amended) A preparation method of the yttrium-added rare-earth permanent magnetic material of claim 1, the method comprising the following steps:
(1) smelting an alloy containing Sm, Y, and Fe as main compositions and added with element Co and/or Nb into an ingot; wherein the smelting is vacuum induction smelting;
(2) casting the ingot after being melted the casting is implemented through a vacuum single-roller rotating melt-spinning method; further, a speed of the rotating melt-spinning roller is 20-40 m/s; and further, a cooling rate of the rotating melt-spinning cooling is 1x105 ºC/s to 5x106 ºC/s.
(3) quenching the melt-spun ribbon obtained in step (2) after being crystallized, and pulverizing the quenched melt-spun ribbon into an alloy powder; the crystallizing in step (3) has a temperature of 650-800 °C; and
(4) nitriding the alloy powder obtained in step (3) in a tabular furnace to obtain the yttrium-added rare-earth permanent magnetic material.
10. (Currently Amended) The method of claim 9, wherein 
a temperature of the melt in step (2) is 200-400 °C higher than a melting point of a raw material for preparing the melt-spun ribbon;
a heat preservation time of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733